ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-330, concluding that SANDRA RENEE TAYLOR of SOUTH ORANGE, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.16(d) (failure to take steps to protect the client’s interest on termination of representation), and RPC 1.17(c) (failure to provide client with proper notice upon the sale of a law practice);
And the Disciplinary Review Board having further concluded that SANDRA RENEE TAYLOR shall be required to practice law under the supervision of a practicing attorney for a period of one year;
And good cause appearing;
It is ORDERED that SANDRA RENEE TAYLOR is hereby reprimanded; and it is further
ORDERED that SANDRA RENEE TAYLOR shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.